Citation Nr: 1435773	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-39 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant; the appellant's brother


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.  He died in October 2000.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In July 2012, the appellant and the appellant's brother testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript has been procured and incorporated with the claims file.

In October 2013, the appellant's claim was reopened and remanded for further development.  Specifically, the Board directed the RO to obtain a complete copy of the Veteran's service records, to verify that the Veteran served in Vietnam, and to provide a VA medical opinion regarding the etiology of his fatal gastric carcinoma.  Review of the completed development reveals that, at the very least, there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of the claim.  


FINDINGS OF FACT

1. According to his death certificate, the Veteran died from peritonitis due to a bowel perforation, in turn due to gastric carcinoma.

2. At the time of his death, he had had no service-connected disabilities.

3. While his exposure to Agent Orange in Vietnam is conceded, an etiological relationship between this exposure and his eventual cause of death has not been established.  


CONCLUSION OF LAW

The criteria for establishing service connection for cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the appellant was provided with the relevant notice and information in a December 2008 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is 'necessary to substantiate the claim,' and VA is excused from providing such assistance only when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'  Wood, 520 F.3d at 1348.  Here, a medical opinion was obtained responsive to the claim for service connection for the cause of the Veteran's death.  The opinion was conducted by a medical professional, following a thorough review of the claims file.  The Board has reviewed the report and finds that it is adequate for the purpose of deciding the appellant's claim for service connection of the cause of the Veteran's death.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.

Finally, the appellant testified at a Travel Board hearing.  The hearing was adequate as the VLJ whom conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


II. Service Connection for Cause of Death

The Veteran's Certificate of Death showed that he expired in October 2000 of peritonitis due to a bowel perforation, in turn due to gastric carcinoma.  At the time of death, the Veteran was not service connected for any disabilities.  The appellant alleges that the Veteran's death is due to in-service Agent Orange exposure dating back to his time serving in Vietnam.

The law provides DIC benefits for a spouse of a deceased Veteran even if he was not service connected for it at the time of his passing.  See 38 U.S.C.A. § 1310.  In this situation, "the DIC claimant must establish service connection for the cause of the veteran's death."  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Thus, the same standards, theories, and criteria for service connection are used.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain conditions, including malignant tumors (so cancer), will be presumed to have been incurred in service if manifested to a compensable degree, generally meaning to at least 10-percent disabling, within one year after discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, the Veteran's first cancer diagnosis came decades after his separation from service, so the presumption is not available to establish entitlement to service connection for this disease.

Post remand, the RO verified that the Veteran served in Vietnam while on active duty and thus he is presumed to have been exposed to an herbicide agent.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(iii).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307(a)(6).

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  However, gastric carcinoma is not among the diseases eligible for presumptive service connection under section 3.309(e).  See id. Thus, service connection for gastric carcinoma on a presumptive basis due to the Veteran's herbicide exposure is not warranted.  See id.  Nevertheless, service connection for gastric carcinoma may still be established with proof of direct causation.  See McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

As there is no disputing the Veteran's cause of death and his conceded exposure to Agent Orange while in Vietnam, the inquiry then shifts to whether there is probative evidence establishing an etiological relationship between these two elements. 

The appellant submitted a statement from an internet article discussing dioxins in Agent Orange and their possible role in causing cancers of the stomach.  She also submitted a copy of a June 2011 press release from a law firm.  In the June 2011 press release, the law firm indicated that the Board had awarded their client, a Vietnam veteran, service connection for a form of stomach cancer due to in-service herbicide exposure.  The law firm noted that, in support of their claim, they submitted a medical opinion, written by a professor from a medical school.  In this opinion, the professor opined that, based on the limited studies available, it was as probable as not that the Vietnam veteran represented by the law firm had stomach cancer related to in-service Agent Orange exposure.

A VA medical opinion was solicited in the instant case in May 2013.  The examiner indicated that the Veteran's claims file was reviewed.  He concluded that the Veteran's death resulting from gastric carcinoma was less likely than not (less than 50 percent probability) incurred in or caused by his active duty service, including Agent Orange exposure.  He provided a detailed history of the Veteran's illness as documented by an October 2000 treatment record.  

The examiner then summarized an Institute of Medicine article titled "The Veterans and Agent Orange: Update 1996."  The article stated that there is suggestive evidence of no association existing between herbicide exposure and gastrointestinal cancer, including that of the stomach.  The examiner further cited to the website Cancer.org, which stated that most studies have not found a link between Agent Orange exposure and any gastrointestinal cancer.  He also cited to a reference text in discussing the risk factors of gastric adenocarcinoma, as well as the appellant's submitted evidence of the favorable BVA decision and the internet article discussing stomach cancer and Agent Orange.  In closing, the examiner stated that there was no evidence of chronic inflammation in the Veteran's claims file, which is a common feature of the initiation and progression of gastric cancer.  This inflammation is primarily caused by the helicobacter pylori infection.  The examiner stated that treatment for peptic ulcer disease or gastritis on active duty, combined with subsequent identification of helicobacter pylori infection could provide the basis for an alternative argument of direct service connection.  While the examiner erroneously stated that no active service STRs were available for review, the STRs do not contain any treatment for a stomach condition or of a helicobacter pylori infection, thus their non-review was not prejudicial here.  

The Board places the most weight on the May 2013 VA opinion, as it is the only competent medical evidence of record that speaks to the etiology of the Veteran's gastric carcinoma and is based upon the specific facts in this Veteran's case.  It is based upon sufficient facts, including those contained in the Veteran's claims file, is the product of reliable principles and methods, and is the result of applying these principles and methods, namely the cited medical literature detailing the lack of a link between Agent Orange exposure and stomach cancer, to the facts of the Veteran's case.  See Nieves-Rodriquez, 22 Vet. App at 302.  This outweighs any probative value assigned to the evidence the appellant submitted suggesting the possibility that the dioxins in Agent Orange could cause stomach cancer.  Additionally, a past Board decision is not precedential in nature.  See generally 38 C.F.R. § 20.1303 (2013) ("Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.")  Thus, the prior Board decision she submitted in support of her claim is not probative to the facts at issue here.

In addition, the appellant's opinion regarding the etiology of the Veteran's gastric cancer is outweighed by more probative evidence of record.  In this regard, as a lay person in the field of medicine, the appellant does not have the training or expertise to render a competent opinion as to whether gastric cancer is related to an incident of service and/or herbicide exposure, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature'); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the appellant's opinion by itself does support her claim.  See id.  Moreover, it is outweighed by the finding to the contrary by the May 2013 VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence'). .  

With the most weight placed on the VA examiner's opinion, the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


